But THE COURT
(THRUSTON, Circuit Judge, absent)
refused to give the instruction; being of opinion that the question of negligence was a question to be left to the jury under all the circumstances of the case as they appear from the evidence.
Verdict for the plaintiff for the amount insured.
Mr. Swann, for defendants, moved in arrest of judgment,
1st. - Because the suit was brought in the name of Thomas H. Howland, for his individual use, upon a policy set forth in the declaration for the joint benefit of him and John Jackson; and
2d. Because the verdict has given the whole amount of the sum insured upon a declaration In which it is apparent that the plaintiff was entitled to but one half.
3. Because the suit is misconceived; it appearing by the declaration that the contract was a joint, and not a separate contract.
Mr. Swann also moved for a new trial on the ground that the verdict was against the weight of evidence, and because it was for the whole amount insured.
But THE COURT (THRUSTON, Circuit Judge, absent) overruled both motions.